                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                              CENTRAL DIVISION
                                 FRANKFORT

 UNITED STATES OF AMERICA                         )
                                                  )     Criminal No: 3:18-cr-005-GFVT-MAS
       Plaintiff,                                 )
                                                  )
 V.                                               )           MEMORANDUM OPINION
                                                  )                   &
 DANIEL J. ZULAWSKI,                              )                 ORDER
                                                  )
       Defendant.                                 )



                                  ***   ***       ***   ***

       This matter is before the Court upon Magistrate Judge Matthew A. Stinnett’s

Report and Recommended Disposition. [R. 54.] Defendant Daniel J. Zulawski filed a

Motion to Suppress [R. 31] and the United States responded to the Motion. [R. 41.] The

Court held an evidentiary hearing where the parties presented their arguments and

witnesses. [R. 51.] The Magistrate Judge recommends that this Court deny Mr.

Zulawski’s Motion to Suppress. [R.31.] For the reasons that follow, this

recommendation will be adopted and Defendant’s objections will be denied.

                                              I

       Magistrate Judge Stinnett thoroughly outlined the facts in his recommendation.

[R. 54.] Mr. Zulawski has been charged with use of a facility and means of interstate or

foreign commerce to knowingly attempt to persuade, induce, entice, and coerce an

individual who had not attained the age of 18 years, to engage in sexual activity for

which any person can be charged with a criminal offense, all in violation of 18.U.S.C. §

2422(b). [R. 1.]
       On January 18, 2018, the day following Defendant’s arrest, U.S. Army Criminal

Investigations Division (“CID”) agents contacted Defendant’s spouse and were given

consent by her to search the marital home and seize electronic equipment found there.

[R. 31-1 at 282–83.] CID agents discovered several electronic devices after searching the

home, including a phone in a locked cage that was kept in the garage (“Cage Phone”).

[R. 31 at 257.] However, due to the locked cage, CID obtained a search warrant from a

military judicial officer (“CID Search Warrant”). [R. 54 at 496.] All of the seized items

pursuant to the CID Search Warrant were then turned over to the Kentucky Attorney

General Office for further investigation. Id.

        Upon receiving such items of evidence, Officer D’Hondt pursued an additional

search warrant from Franklin District Court (“Franklin Search Warrant”) for the

electronic items seized, including the cage phone. Id. On January 25, 2018, Officer

D’Hondt presented an affidavit in support of a search warrant to Judge Kathy Mangeot, a

state district court judge for Franklin County, Kentucky. [R. 31-1 at 281–84.] Judge

Mangeot approved the warrant authorizing a search of the electronic items, including the

contents of the cage phone. Id. at 285–86.

                                                II

       In Mr. Zulawski’s Motion to Suppress, he presents several reasons as to why the

search of the cage phone and its resulting evidence should be suppressed. [R. 31.] First,

Mr. Zulawski argues that the CID Search Warrant only permitted law enforcement to

seize the phone, and not search it. Id. Second, Mr. Zulawski argues that he is entitled to

a Franks hearing based on discrepancies of certain facts. Id. If the CID Search Warrant

is considered invalid, Mr. Zulawski argues that the Franklin Search Warrant lacks



                                                2
probable cause to search the cage phone, as well. Id. Finally, Mr. Zulawski points out

that the Leon good faith exception does not apply to either of the warrants issued. Id.

Judge Stinnett thoughtfully considered each of these issues and determined that Mr.

Zulawski’s Motion should be denied.

                                             A

       First, Magistrate Judge Stinnett addressed Mr. Zulawski’s argument that the CID

Search Warrant authorized only seizure, and not a search of the cage phone, which he

concludes is inaccurate. [R. 54 at 497.] Judge Stinnett concluded that the CID Search

Warrant authorized both seizure and search of the Cage Phone. The Sixth Circuit has

already addressed this issue in United States v. Evers. 669 F.3d 645 (6th Cir. 2012). The

Court ruled that “the seizure of a defendant's home computer equipment and digital

media for a subsequent off-site electronic search is not unreasonable or overbroad, as

long as the probable-cause showing in the warrant application and affidavit demonstrate a

sufficient chance of finding some needles in the computer haystack." Id. at 652.

Similarly to Mr. Zulawski’s case, the Court ruled that the warrant was “specifically

designed not simply to permit the officers to seize the computer and digital camera, but to

view the computer and digital camera, to have access to them.” Id. at 653.

       Mr. Zulawski did file a timely objection to this portion of the Recommended

Disposition, specifically arguing that the warrant did not explicitly authorize the search of

the digital contents of the Cage Phone that was seized. [R. 60 at 562.] As indicated by

the magistrate judge, the affidavit, which specifically requested “authorization to conduct

a full digital forensic examination of [the Cage Phone]” was properly incorporated by

reference into the CID Search Warrant. [R. 54 at 497; R. 31-1 at 275.] The CID Search



                                             3
Warrant specifically authorized the search of a “locked cage in the garage for the

property described as phone and other digital media belonging to SGT Daniel Zulawski

within the cage in the garage.” [R. 31-1 at 274.] In other words, based on this record, the

law enforcement officers were where they had a right to be under the CID Search

Warrant and the search of digital content within Mr. Zulawski’s Cage Phone did not

exceed the scope of the warrant.

       As Mr. Zulawski points out, the warrant states “the affiant requests authorization

to conduct a full digital forensic examination of SGT Zulawski’s cellular phone.” [R. 60

at 562; R. 31-1 at 273.] Mr. Zulawski argues that the remainder of the paragraphs in the

warrant only authorize seizure of the Cage Phone. [R. 60 at 563.] However, the search

warrant does not deny affiant’s request to search the digital contents of the Cage Phone,

but rather incorporates the affidavit into the warrant, authorizing such authorization to

search digital contents of the Cage Phone. [R. 31-1 at 273–74.] Therefore, this Court

rejects Mr. Zulawski’s argument that the search of the Cage Phone exceeded the scope of

the CID Search Warrant and adopts Judge Stinnett’s recommendation.

                                             B

       Judge Stinnett then turned to whether Mr. Zulawski is entitled to a Franks

hearing. [R. 54.] Mr. Zulawski requests a Franks hearing and suppression of the

evidence from the CID Search Warrant, claiming the statements in the affidavit were

made with intentional or reckless disregard to the truth. [R. 31.] The Supreme Court in

Franks v. Delaware held:

       [W]here a defendant makes a substantial preliminary showing that a false
       statement knowingly and intentionally, or with reckless disregard for the
       truth, was included by the affiant in the warrant affidavit, and if the
       allegedly false statement is necessary to the finding of probable cause, the

                                             4
       Fourth Amendment requires that a hearing be held at the defendant’s
       request.

438 U.S. 154, 155–56 (1978). In Franks, the affidavit at issue stated that the affiant had

interviewed several people, but those people denied ever speaking to the affiant. Id. at

157–58. The Supreme Court determined that the information in a warrant must be

“truthful,” not necessarily requiring the facts in the warrant to be accurate, but rather that

the affiant believes or appropriately accepts that information to be true. Id. at 165.

       Because the warrant is presumed valid, a movant must make specific allegations

accompanied by an offer of proof, not mere conclusions. Id. at 171. “Allegations of

negligence or innocent mistake are insufficient.” Id. Any purportedly false statements

must have been necessary to the finding of probable cause. Id. at 171–72. Only upon

these requirements may a challenger receive a Franks hearing. Id. Furthermore, upon

request for a hearing, the movant must make a “substantial showing that the affiant’s

statements were intentionally or recklessly false.” United States v. Rodriguez-Suazo, 346

F.3d 637, 648 (6th Cir. 2003). Mere affidavits by the defendant do not meet this burden.

United States v. Giacalone, 853 F.2d 470, 477 (6th Cir. 1988).

       The affidavit incorporated into the CID Search Warrant states that while Mr.

Zulawski was in the Franklin County Detention center, investigators listened to his jail

calls. [R. 31-1 at 273.] In a phone call to his mother, Mr. Zulawski stated that “any

evidence against him would be found on his old cellular phones.” Id. Also, the affidavit

included details regarding a phone call from Mr. Zulawski to his wife. Id. Mrs. Zulawski

informed Mr. Zulawski that “she consented to a search of the residence by law

enforcement.” Id. Thereafter, the affidavit states “when she mentioned the cellular




                                              5
phone locked in the cage of the garage, SGT Zulawki became very upset and concerned

wherein Mrs. Zulawski ended the phone call.” Id.

       Due to the flow of information through several law enforcement agencies, the

precise recitation of Mr. Zulawski’s statements of the jail calls were not provided in the

affidavit. The contents of these calls were relayed by Investigator Wyatt to Investigator

D’Hondt. [R. 52 at 435–41.] Investigator D’Hondt, in turn, relayed the information of

these calls to SA Jake Hardesty of CID. Id. at 373–74. SA Hardesty summarized his

understanding of the jail calls, not including a direct quote within the warrant affidavit

presented to the military magistrate for the Cage Phone.

       Even though the information regarding the jail calls in the warrant is not verbatim,

this does not mean the statements were misleading since search warrant affidavits

“should be reviewed in a commonsense-rather than a hypertechnical-manner.” United

States v. Woosley, 2361 F.3d 924, 926 (6th Cir. 2004). Furthermore, “[a]lthough

sloppiness may raise flags, it is not in any way fatal because search warrant affidavits ‘are

normally drafted by nonlawyers in the midst and haste of a criminal investigation.’”

United States v. Brooks, 594 F.3d 488, 490 (6th Cir. 2010) (quoting United States v.

Ventresca, 380 U.S. 102, 108 (1965)).

       Mr. Zulawski objects to Magistrate Judge Stinnett’s conclusion that a Franks

hearing is not appropriate since the Defendant did not prove that the paraphrases of the

jail phone calls were intentionally or recklessly misleading. [R. 54 at 503.] While Mr.

Zulawski largely repeats verbatim his argument in his Motion to Suppress [R. 31], Mr.

Zulawski triggers the Court’s obligation to conduct a de novo review of Judge Stinnett’s

analysis. 28 U.S.C. § 636(b)(1)(c).



                                              6
       The summary of the jail calls in the affidavit “captures the essence of Zulawski’s

statement and was not made by any of the officers with ‘“reckless disregard for the

truth.”’ R. 54 at 503; Franks v. Delaware, 438 U.S. 154, 155–56 (1978). Defendant has

not provided specific evidence to prove such statements in the affidavit were untrue,

except a chart that shows the different times Officer D’Hondt was logged in during the

relevant jail phone calls. [R. 60 at 567–78.] However, this chart does not show or prove

that the paraphrased statements of the jail calls were misleading or untrue. This is simply

insufficient information upon which to grant a Franks hearing. Rodriguez-Suazo, 346

F.3d at 648; Giacalone, 853 F.2d at 477. Nevertheless, this Court has examined the

record and agrees with the Magistrate Judge’s Report and Recommendation as to deny

Mr. Zulawski a Franks hearing. [R. 54 at 503.]

                                             C

       Mr. Zulawski also contests the Franklin County Search Warrant for lacking

probable cause. [R. 31.] As an initial matter, the Court must give deference to Franklin

County District Judge Kathy Mangeot’s determination of probable cause. United States

v. Abboud, 438 F.3d 554, 571 (6th Cir. 2006). An affidavit supporting an application for

a search warrant need not prove a crime occurred, rather it must demonstrate that “there

is a fair probability that contraband or evidence of a crime will be found in a particular

place.” Illinois v. Gates, 462 U.S. 213, 214 (1983). So, a nexus must exist “between the

place to be searched and the evidence sought.” United States v. Carpenter, 360 F.3d 591,

594 (6th Cir. 2004) (quoting United States v. Van Shutters, 163 F.3d 331, 336–37 (6th

Cir. 1998). Determination of probable cause requires an examination of the totality of the




                                              7
circumstances in a “realistic and commonsense fashion.” Van Shutters, 163 F.3d at 336

(quoting United States v. Finch, 998 F.2d 349, 352 (6th Cir. 1993).

       Judge Stinnett found that the affidavit submitted in support of the Franklin Search

Warrant establishes probable cause to search the Cage Phone. [R. 54 at 503.] The

affidavit supporting the Franklin Search Warrant established probable cause on a separate

basis, excluding information regarding Mr. Zulawski’s jail calls. Id. at 504. Instead, the

affidavit recounted the details of the sting operation in which Mr. Zulawski allegedly

arranged to have sex with children. [R. 31-1.] The affidavit also included information

regarding the discovery of Defendant’s Cage Phone during a consented search of the Mr.

Zulawski’s marital residence and the CID Search Warrant for the seizure and search of

the Cage Phone. Id. Investigator D’Hondt also included information she gathered from

the Christian County DCBS about an alleged sexual incident involving the Defendant and

his 9 year-old stepdaughter, who accused the Defendant of using his phone to take an

explicit photo of the minor. Id.

       Finally, Office D’Hondt checked three boxes on the AOC-335 affidavit form

including: “property or things used as the means of committing a crime; property or

things in the possession of a person who intends to use it as a means of committing a

crime, and property or things consisting of evidence which tends to show that a crime has

been committed or that a particular person has committed a crime.” Id. at 282. In

checking these boxes, Office D’Hondt stated this is why there was probable and

reasonable cause for seeking the electronic devices seized. Id. at 281. Under the totality

of circumstances, the details of the alleged sexual incident involving the stepdaughter and




                                             8
the details of the sting operation where Mr. Zulawski was caught trying to have sex with

minor children, provided probable cause to search the Cage Phone.

       Furthermore, despite Mr. Zulawski’s arguments otherwise, the search warrant was

particular in scope. [R. 54 at 504.] “A sufficiently particular warrant supplies enough

information to guide and control the [executing] agent’s judgment in selecting what to

take.” United States v. Chaney, 921 F.3d 572, 585 (6th Cir. 2019) (internal citations and

quotation marks omitted). The search warrant particularly described the property to be

searched as it listed its “physical description, make and model number, and the odd

location where it was found.” [R. 54 at 504.]

       Mr. Zulawski also filed timely objections to Judge Stinnett’s conclusion that the

Franklin Search Warrant did not lack probable cause. [R. 60 at 569.] He again reiterates

that the information contained in the affidavit to the Franklin Search Warrant failed to

create a reasonable nexus between the allegations detailed in the affidavit and the Cage

Phone that was searched. Id. He claims that the case cited by Judge Stinnett in his

Report and Recommendation, United States v. Neuhard, is inapplicable in his case since

the allegations given by his stepdaughter were “unsubstantiated.” Id. at 570. However,

this does not have an effect on the outcome of this motion since “Probable cause exists if

the facts, circumstances, and ‘reasonable trustworthy information’ would allow a person

‘of reasonable caution’ to believe that a crime has been committed.” United States v.

Neuhard, 770 F. App’x 251, 253 (6th Cir. 2019). Both the allegations described by the

stepdaughter involving Mr. Zulawski using a cell phone to photograph himself touching

her genitals and photograph her naked on a separate occasion, in addition to the details of

the sting operation described previously, establish sufficient probable cause for the search



                                             9
of the Cage Phone. Thus, having both probable cause and demonstrating the proper

particularity, the Franklin Search Warrant did not violate the protections of the Fourth

Amendment and this Court adopts Judge Stinnett’s recommendation as to the presence of

probable cause provided by the Franklin Search Warrant to search the Cage Phone.

                                              D

       Finally, Judge Stinnett found that even if this Court finds that the CID Search

Warrant or Franklin Search Warrant were legally deficient, the Leon good faith exception

to the warrant requirement applies. [R. 54 at 506.] Mr. Zulawski submitted timely

objections to these conclusions as well, arguing that the Franklin Search Warrant was

invalid and the good faith exception does not apply. [R. 60 at 571.] However, because

this Court finds that the Fourth Amendment does not protect the information collected

from the Cage Phone pursuant to both warrants, the Court declines to address these

arguments. Accordingly, the Court will not adopt Judge Stinnett’s alternative

recommendation in his Analysis II.D.

                                             III

       Accordingly, and the Court being sufficiently advised, it is hereby ORDERED as

follows:

       1.      Defendant Daniel Zulawski’s Objections to the Magistrate Judge’s Report

and Recommendation, except those the Court declines to address, [R. 60] are

OVERRULED;

       2.      The Magistrate Judge’s Recommended Disposition [R. 54] is ADOPTED

IN PART as to the Sections II.A through II.C and the Conclusion, for the reasons set

forth in this Order, as and for the opinion of this Court;



                                              10
     3.       Defendant Daniel Zulawski’s Motion to Suppress Evidence [R. 31] is

DENIED; and

     This 15th day of October, 2019.




                                         11
